

Exhibit 10.1
[splunklogoa01.jpg] 
Godfrey R. Sullivan
Chairman, CEO & President
250 Brannan Street
San Francisco, CA 94107


Dear Doug:


This letter agreement (the “Agreement”) is entered into between Splunk Inc.
(“Company” or “we”) and (“Employee” or “you”). This offer is contingent upon you
fully cooperating with, and successfully completing background, reference and
credit checks.


1. Your Position; Annual Salary; Variable Compensation. Your title will be
Senior Vice President, Field Operations, and you will report to Godfrey
Sullivan, Chairman, Chief Executive Officer and President. Your base salary will
be $ 310,000 per year and you will be paid semi-monthly at a rate of $12,916.67,
less applicable withholdings. In addition, you will be eligible to earn an
annual bonus of 110% of your base salary at target, based on actual achievement
of Company financial goal(s) determined by the Compensation Committee of our
Board of Directors, and pro-rated for the time that you are actively employed.
Your annual on target earnings initially will be $651,000, less applicable
withholdings. Based upon the Company’s actual achievement of financial goals
through the end of the fiscal second quarter, you will be paid a mid-fiscal-year
bonus of up to 50% of your annual bonus at target (eg: $170,500). Your
mid-fiscal-year bonus will be included in the calculation of your annual bonus
and your year-end bonus payment will be net of any mid-fiscal-year bonus paid
for that fiscal year. The year-end bonus payment will be made approximately 45
days after the completion of the fiscal year and after the Compensation
Committee’s review and approval of executive bonuses.


2. Start Date. Your start date will be Wednesday, May 7, 2014.


3. Benefits. You will be eligible to participate in the healthcare, 401(k),
employee stock purchase and other employee benefit plans established for our
employees. You will be eligible for healthcare benefits on your first day of
active, full-time employment. You will also be entitled to 15 days of Personal
Time-Off (PTO) per year of employment, accrued on a semi-monthly basis.


4. Equity. We will recommend to the Compensation Committee of the Board of
Directors of the Company that you be granted 150,000 Restricted Stock Units
(RSUs). The RSUs will vest over approximately 4 years with 25% of the RSUs
vesting on or about one year from the vest commencement date of the grant and
1/16th of the RSUs vesting quarterly thereafter as specified in your RSU
agreement, so long as you remain employed by the Company.


5. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and certain third parties and
you may, during the course of your employment, create inventions, improvements
designs, original works of authorship, computer software programs, trade secrets
and other matters that will be the sole and exclusive property of the Company.
You hereby irrevocably assign each such invention, work and matter to the
Company. As a condition of employment, you are required to sign and return the
Company’s “Employee Invention Assignment and Confidentiality Agreement.” We wish
to impress upon you that the Company does not want you to, and we hereby direct
you not to, bring with you or use on behalf of the Company, any confidential or
proprietary material or information of any former employer or other third party.
In addition, you must not violate any other obligation you may have to any
former employer or other third party. During the period that you render services
to the Company, you agree you will not engage in any employment, business or
activity that is in any way competitive with the business or proposed business
of the Company. You will disclose to the Company, in writing, any other gainful
employment, business or activity that you are currently associated with or
participate in that competes with the Company. You will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. By signing
this offer letter, you certify that your employment with the Company will not
violate any contractual or other legal obligation that would prohibit or limit
you from performing your duties to the Company.



1



--------------------------------------------------------------------------------



6. At‑Will Employment. During your entire employment you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with our without Cause. Your participation in any equity or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time. Any modification or change in your at‑will employment
status may only occur by way of a written employment agreement signed by you and
the Chief Executive Officer of the Company.


7. Severance. We will recommend to the Compensation Committee of the Board of
Directors of the Company that you also receive the following severance benefits:


(a) Separation in Event of Termination Within the 3-Month Period Before or
12-Month Period Following Change in Control. In the event of your involuntary
separation from service from the Company without Cause or for Good Reason, in
each case within the period that begins after the signing of a definitive
agreement that ultimately results in a Change in Control within three (3) months
of its signing or within twelve (12) months following a Change in Control
(“Change in Control Period”), and provided that you deliver to the Company a
signed release of claims in favor of the Company (“Release”), and satisfy all
conditions to make the Release effective within sixty (60) days following your
separation from service, then, in addition to any accrued compensation, you
shall be entitled to the benefits as set forth below:


(i) Lump sum payment equal to twelve (12) months of your then‑current base
salary, plus a pro-rated portion of your annual target bonus for the year of
termination;


(ii) Provided you timely elect to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by you in the twelve
(12) months following your separation from service. If at the time you separate
from service, it would result in a Company excise tax to reimburse you for COBRA
premiums, then no such premiums will be reimbursed and if doing so would not
cause imposition of an excise tax you will be paid a single lump sum of $24,000;
and


(iii) Acceleration of vesting as to all then‑unvested shares subject to all
equity awards which have been granted to you. You shall have six (6) months
following your separation from service from the Company in which to exercise all
options that have been granted to you.


(b) Severance in Event of Termination Without Cause. In the event of your
involuntary separation from service with the Company without Cause not during
the Change in Control Period, and provided that you deliver to the Company a
signed Release and satisfy all conditions to make the Release effective within
sixty (60) days following your separation from service, then, in addition to any
accrued compensation, you shall be entitled to benefits as set forth below:


(i) Lump sum payment equal to six (6) months of your then‑current base salary,
plus a pro-rated portion of your annual target bonus for the year of
termination;


(ii) Provided you timely elect to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by you in the six
(6) months following your separation from service. If at the time you separate
from service, it would result in a Company excise tax to reimburse you for COBRA
premiums then no such premiums will be reimbursed and if doing so would not
cause imposition of an excise tax you will be paid a single lump sum of $12,000;
and


(iii) Acceleration of vesting as to a number of shares subject to all equity
awards which have been granted to you as would have vested in the six (6) months
following your separation from service. You shall have six (6) months following
your separation from service from the Company in which to exercise all vested
options that have been granted to you.



2



--------------------------------------------------------------------------------



8. Section 409A Matters.


(a) For purposes of this Agreement, no payment will be made to Employee upon
termination of Employee’s employment unless such termination constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and Section 1.409A-1(h) of the
regulations promulgated thereunder.


(b) To the extent any payments to which Employee becomes entitled under this
agreement, or any agreement or plan referenced herein, in connection with
Employee’s separation from service from the Company constitute deferred
compensation subject to Section 409A of the Code (the “Deferred Payments”), such
payments will be paid on, or in the case of installments, will not commence,
until the sixtieth (60th) day following Employee’s separation from service, or
if later, such time as required by Section 6(c). Except as required by 6(c), any
installment payments that would have been made to Employee during the sixty (60)
day period immediately following Employee’s separation from service but for the
preceding sentence will be paid to Employee on the sixtieth (60th) day following
Employee’s separation from service and the remaining payments will be made as
provided herein.


(c) If Employee is deemed at the time of such separation from service to be a
“specified” employee under Section 409A of the Code, then any Deferred
Payment(s) shall not be made or commence until the earliest of (i) the
expiration of the six (6)‑month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code with the Company or (ii) the date of
Employee’s death following such separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Employee, including (without limitation) the additional twenty
percent (20%) tax for which Employee would otherwise be liable under
Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or
Employee’s beneficiary in one lump sum.


(d) To the extent any payments to which Employee becomes entitled under this
agreement, or any agreement or plan referenced herein, in connection with
Employee’s separation from service from the Company constitute deferred
compensation subject to Section 409A of the Code, the Employee and the Company
may make changes to this Agreement to avoid adverse tax consequences under
Section 409A. Each payment and benefit payable hereunder is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.


9. Definitions.


(a) Cause. For purposes of this Agreement, “Cause” means (i) Employee’s
conviction of or plea of nolo contendere to a felony or a crime involving moral
turpitude which the Board believes has had or will have a detrimental effect on
the Company’s reputation or business, (ii) Employee engaging in an act of gross
negligence or willful misconduct in the performance of his employment
obligations and duties, (iii) Employee’s committing an act of fraud against,
material misconduct or willful misappropriation of property belonging to the
Company; (iv) Employee engaging in any other misconduct that has had or will
have an adverse effect on the Company’s reputation or business; or
(v) Employee’s breach of the Employee Invention Assignment and Confidentiality
Agreement or other unauthorized misuse of the Company’s or a third party’s trade
secrets or proprietary information.


(b) Change in Control. For purposes of this Agreement “Change in Control” means
(i) a sale, conveyance, exchange or transfer (excluding any venture-backed or
similar investments in the Company) in which any person or entity, other than
persons or entities who as of immediately prior to such sale, conveyance,
exchange or transfer own securities in the Company, either directly or
indirectly, becomes the beneficial owner, directly or indirectly, of securities
of the Company representing fifty (50%) percent of the total voting power of all
its then‑outstanding voting securities; (ii) a merger or consolidation of the
Company in which its voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation; or (iii) a sale
of substantially all of the assets of the Company or a liquidation or
dissolution of the Company.


(c) Good Reason. For purposes of this Agreement, “Good Reason” means any of the
following taken without the Employee’s written consent and provided (a) the
Company receives, within thirty (30) days following the occurrence of any of the
events set forth in clauses (i) through (iv) below, written notice from the
Employee specifying the specific basis for Employee’s belief that Employee is
entitled to terminate employment for

3



--------------------------------------------------------------------------------



Good Reason, (b) the Company fails to cure the event constituting Good Reason
within thirty (30) days after receipt of such written notice thereof, and
(c) the Employee terminates employment within thirty (30) days following
expiration of such cure period: (i) a material change, adverse to Employee, in
Employee’s position, titles, offices or duties; (ii) an assignment of any
significant duties to Employee that are inconsistent with Employee’s positions
or offices held under this Agreement; (iii) a decrease in Employee’s
then‑current annual base salary by more than 10% (other than in connection with
a general decrease in the salary of all executives); or (iv) the relocation of
the Employee to a facility or a location more than thirty (30) miles from
Employee’s then‑current residence.


10. Authorization to Work. Please note that as required by law, this offer of
employment is contingent upon your providing legal proof of your identity and
authorization to work in the United States within three (3) business days of
starting your employment.


11. Policies. You acknowledge that you have read and will comply with all
Company policies, guidelines and processes in effect throughout your employment,
including but not limited to the attached Company Code of Business Conduct and
Ethics, Insider Trading Policy, Anticorruption Compliance Policy and Guidelines,
and U.S. Export Control Compliance Policy Statement. You acknowledge that the
Company may implement, modify or revoke Company policies, guidelines and
processes from time to time, and you agree to read and comply with each
then-current policy, guideline and/or process.


12. Arbitration.


(a) Arbitration. In consideration of your employment with the Company, its
promise to arbitrate all employment-related disputes, and your receipt of the
compensation, pay raises, and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company, in their capacity as such or
otherwise), arising out of, relating to, or resulting from your employment with
the Company or the termination of your employment with the Company, including
any breach of this Agreement, shall be subject to binding arbitration under the
arbitration provisions set forth in California Code of Civil Procedure sections
1280 through 1294.2, including section 1281.8 (the “Act”), and pursuant to
California law, and shall be brought in your individual capacity, and not as a
plaintiff or class member in any purported class or representative proceeding.
The Federal Arbitration Act shall continue to apply with full force and effect
notwithstanding the application of procedural rules set forth in the Act.
Disputes that you agree to arbitrate, and thereby agree to waive any right to a
trial by jury, include any statutory claims under local, state, or federal law,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims. Notwithstanding the foregoing, you understand that nothing in
this Agreement constitutes a waiver of your rights under section 7 of the
National Labor Relations Act. You further understand that this Agreement to
arbitrate also applies to any disputes that the Company may have with you.


(b) Procedure. You agree that any arbitration will be administered by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its employment
arbitration rules & procedures (the “JAMS rules”), which are available at
http://www.jamsadr.com/rules-employment-arbitration/ and from Human Resources.
You agree that the arbitrator shall issue a written decision on the merits. You
also agree that the arbitrator shall have the power to award any remedies
available under applicable law. You agree that the decree or award rendered by
the arbitrator may be entered as a final and binding judgment in any court
having jurisdiction thereof. You understand that the Company will pay for any
administrative or hearing fees charged by the arbitrator or JAMS except that you
shall pay any filing fees associated with any arbitration that you initiate, but
only so much of the filing fees as you would have instead paid had you filed a
complaint in a court of law. You agree that the arbitrator shall administer and
conduct any arbitration in accordance with California law, including the
California Code of Civil Procedure and the California Evidence Code, and that
the arbitrator shall apply substantive and procedural California law to any
dispute or claim, without reference to rules of conflict of law. To the extent
that the JAMS rules conflict with California law, California law shall take
precedence. You agree that any arbitration hearing under this Agreement shall be
conducted in San Francisco County, California.


(c) Remedy. Except as provided by the Act and this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between you and the
Company. Accordingly, except as provided for by the Act and

4



--------------------------------------------------------------------------------



this Agreement, neither you nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.


(d) Administrative relief. This Agreement does not prohibit you from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. This Agreement does,
however, preclude you from pursuing court action regarding any such claim,
except as permitted by law.


(e) Voluntary nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences, and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.


13. Acceptance. To accept the letter, please sign in the space indicated and
return to Sheren Bouchakian, VP of Human Resources, Sbouchakian@splunk.com. Your
signature will acknowledge that you have read, understand and agree to the terms
and conditions of this offer letter. Please feel free to contact me if you have
any questions at (415) 848-8601.


Best,
/s/ Godfrey R. Sullivan
 
Godfrey R. Sullivan
 
Chairman, Chief Executive Officer and President
 
Splunk Inc.
 





Enclosures:


•
Employee Invention Assignment and Confidentiality Agreement

•
Code of Business Conduct and Ethics

•
Insider Trading Policy

•
Anticorruption Compliance Policy and Guidelines

•
U.S. Export Control Compliance Policy Statement



Acceptance of Employment Offer


I have read, understand, agree to, and shall comply with all terms and
conditions as set forth above. I further acknowledge that no other commitments
were made to me except as specifically set forth herein.


/s/ Doug Merritt
 
April 7, 2014
Doug Merritt
 
Date




5

